IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MOSES HALL,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5338

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Moses Hall, pro se; Jeffrey E. Lewis, General Counsel, and Michael Jerome Titus,
Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.